     Case 2:90-cv-00520-KJM-DB Document 6058 Filed 12/28/18 Page 1 of 49

 1   XAVIER BECERRA
     Attorney General of California
 2   MONICA N. ANDERSON
     Senior Assistant Attorney General
 3   JAY C. RUSSELL
     ADRIANO HRVATIN
 4   Supervising Deputy Attorneys General
     ELISE OWENS THORN, State Bar No. 145931
 5   TYLER HEATH, State Bar No. 271478
     IAN ELLIS, State Bar No. 280254
 6
     TOBIAS SNYDER, State Bar No. 289095
 7   Deputy Attorneys General
      1300 I Street, Suite 125
 8    Sacramento, CA 95814
      Telephone: (916)210-7318
 9    Fax: (916) 324-5205
      E-mail: Elise.Thorn@doj.ca.gov
10   Attorneys for Defendants

11                           IN THE UNITED STATES DISTRICT COURT
12                         FOR THE EASTERN DISTRICT OF CALIFORNIA
13                                     SACRAMENTO DIVISION
14
                                                  Case No. 2:90-cv-00520 KJM-DB (PC)
15    RALPH COLEMAN, et al.,
                                                 NOTICE OF APPEAL TO THE
16                                   Plaintiffs, UNITED STATES COURT OF APPEALS
                                                 FOR THE NINTH CIRCUIT
17                 v.
                                                  Judge:        The Honorable Kimberly J. Mueller
18                                                Action Filed: August 23, 1990

19    EDMUND G. BROWN JR., et al.,
20                                 Defendants.
21

22         Defendants appeal to the U.S. Court of Appeals for the Ninth Circuit from this Court’s

23   Orders of November 29, 2018 (ECF No. 6018), December 13, 2018 (ECF No. 6032), and

24   December 14, 2018 (ECF No. 6033).

25   ///

26   ///

27   ///

28
                                                     1
                                                            Notice of Appeal (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6058 Filed 12/28/18 Page 2 of 49

 1         Defendants also appeal from all earlier, non-final orders that produced the December 14

 2   Order and are thereby merged with it. See Am. Ironworks & Erectors Inc. v. N. Am. Const. Corp.,

 3   248 F.3d 892, 897 (9th Cir. 2001).

 4    Dated: December 28, 2018                           Respectfully submitted,
 5                                                      XAVIER BECERRA
                                                        Attorney General of California
 6                                                      JAY C. RUSSELL
                                                        ADRIANO HRVATIN
 7                                                      Supervising Deputy Attorneys General
 8                                                      /s/ Elise Owens Thorn
 9                                                      ELISE OWENS THORN
                                                        Deputy Attorney General
10                                                      Attorneys for Defendants
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   CF1997CS0003
     33715297.docx
28
                                                    2
                                                            Notice of Appeal (2:90-cv-00520 KJM-DB (PC))
Case 2:90-cv-00520-KJM-DB Document 6058 Filed 12/28/18 Page 3 of 49




            ATTACHMENT
             ECF NO. 6018
               ORDER
     Case 2:90-cv-00520-KJM-DB Document 6058
                                        6018 Filed 12/28/18
                                                   11/29/18 Page 4
                                                                 1 of 49
                                                                      12

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RALPH COLEMAN,                                     No. 2:90-cv-0520 KJM DB P
12                       Plaintiff,
13            v.                                         ORDER
14    EDMUND J. BROWN, JR., et al.,
15                       Defendants.
16

17

18                  By order filed November 13, 2018, the court directed the parties to “show cause in

19   writing, if any, why the court should not appoint an independent investigator in the exercise of its

20   inherent authority to investigate the Golding Report’s allegations that pertain to fraud or intent to

21   mislead the court and/or the Special Master,” and to provide comments on a proposed order of

22   appointment. ECF No. 6002 at 8.

23                  The court required responses by 5:00 p.m. on Tuesday, November 20, 2018, and

24   the parties filed their responses accordingly. Defendants separately filed objections to the

25   proposed order of appointment, seven minutes after the deadline, together with a request for an

26   extension of time to file the objections. The court will grant defendants’ request for extension of

27   time so that the objections are preserved as part of the record in this case. At the same time, the

28   court will disregard the objections at this time as filed in derogation of a prior court ruling
                                                         1
     Case 2:90-cv-00520-KJM-DB Document 6058
                                        6018 Filed 12/28/18
                                                   11/29/18 Page 5
                                                                 2 of 49
                                                                      12

 1   denying without prejudice defendants’ request to submit a substantive response to the allegations
 2   of the Golding Report prior to completion of an independent investigation. See ECF No. 5998 at
 3   20:4-23. Nothing in this order precludes defendants from presenting the information in the
 4   objections to the independent investigator or, as appropriate, to this court at a subsequent stage of
 5   these proceedings.
 6                  After review of the parties’ responses to the order to show cause, for the reasons
 7   explained below, the court will appoint an expert under Federal Rule of Evidence 706 to
 8   investigate and prepare a report for the court and the parties on whether there is evidence
 9   sufficient to warrant an evidentiary hearing into whether defendants have intentionally presented
10   false or misleading information to the court in one or more of the areas addressed in the Golding
11   Report.
12   I.        FACTUAL AND PROCEDURAL BACKGROUND
13             A.   Court’s Ongoing Efforts to Bring Staffing Ratios Into Compliance
14                  On October 10, 2017, the court ordered the California Department of Corrections
15   and Rehabilitation (CDCR) defendants, within one year, to “take all steps necessary to come into
16   complete compliance with the staffing ratios in their 2009 Staffing Plan and the maximum ten
17   percent vacancy rate required by the court’s June 13, 2002 order” and set a compliance hearing
18   for October 11, 2018. ECF No. 5711 at 30-31. The court noted that ongoing shortages in the
19   number of prison psychiatrists continued to plague California’s prison system. See id. at 12-20,
20   27. During the ensuing year, defendants’ inability to fulfill required staffing ratios for prison
21   psychiatrists became a central focus of remedial efforts, and the court directed the parties, under
22   the guidance of the Special Master, to explore whether any adjustments could be made to
23   psychiatrist staffing ratios to alleviate these shortages “without compromising the constitutionally
24   required access to adequate mental health care.” ECF No. 5786 at 4. The court qualified this
25   direction with the observation that “staffing levels that preceded the current [psychiatrist] ratios
26   were constitutionally inadequate,” id., and by noting the “heavy burden” defendants would face in
27   trying to persuade the court that the existing caseloads of prison psychiatrists should be increased.
28   See ECF No. 5711 at 14-20.
                                                        2
     Case 2:90-cv-00520-KJM-DB Document 6058
                                        6018 Filed 12/28/18
                                                   11/29/18 Page 6
                                                                 3 of 49
                                                                      12

 1                  By July 2018, there appeared to be “significant promise” that ongoing psychiatrist
 2   staffing shortages would in fact be remedied. ECF No. 5850 at 3. In a Joint Status Report filed
 3   on September 14, 2018 in advance of the October 11, 2018 hearing, the parties represented that,
 4   while discussions were ongoing, they had achieved substantial agreement on a staffing plan that
 5   defendants represented would enable them to achieve full compliance with the required staffing
 6   remedy by the one-year deadline set in the October 10, 2017 order. ECF No. 5922 at 4. Due to
 7   ongoing disagreements over the use of telepsychiatry, the court continued the October 11, 2018
 8   hearing to October 15, 2018, and expanded it to include an evidentiary hearing on defendants’
 9   proposed use of telepsychiatry. ECF No. 5928 at 2.
10          B.       Presentation of Golding Report Prior to Compliance Hearing
11                  On October 5, 2018, ten days before the scheduled hearing, both parties filed
12   requests for action by the court due to a “whistleblower” report prepared by CDCR’s Statewide
13   Chief Psychiatrist, Dr. Michael Golding (hereafter Golding Report) that raised numerous
14   allegations regarding staffing. See ECF Nos. 5936, 5938. Plaintiffs represented that the Golding
15   Report contained “serious allegations that, inter alia, data reported to this Court and the Special
16   Master purporting to measure CDCR’s compliance with this Court’s orders – and specifically
17   with Program Guide requirements for access to psychiatric care – is inaccurate and has been
18   presented in a materially misleading way” and that “Dr. Golding’s claims are very serious and, if
19   true, have far reaching implications affecting almost every aspect of this case.” ECF No. 5936 at
20   2. Plaintiffs requested an immediate status conference to consider, among other things, whether
21   the court should order an independent investigation into the allegations contained in the Golding
22   Report. Id. at 3. Plaintiffs also filed notice of a request to seal the Golding Report, ECF No.
23   5937, and they submitted the report and numerous exhibits to the court for in camera review.
24                  Defendants styled their request as one for a stay of proceedings. ECF No. 5938 at
25   1. They represented the Golding Report concerned various aspects of their Mental Health
26   Services Delivery System (MHSDS) with “potential impact” on evidence defendants were
27   planning to present at the October 15, 2018 hearing and that “[a]mong other things, the document,
28   which is 160 pages long and includes approximately 60 referenced exhibits, questions the
                                                        3
     Case 2:90-cv-00520-KJM-DB Document 6058
                                        6018 Filed 12/28/18
                                                   11/29/18 Page 7
                                                                 4 of 49
                                                                      12

 1   methodology through which CDCR calculates multiple mental-health compliance figures and
 2   data points and alleges that psychiatrists under Dr. Golding’s leadership are not seeing patients as
 3   reported in the data tracking system.” ECF No. 5938 at 2. Defendants requested the court
 4   convert the October 15, 2018 hearing to a status conference “to discuss how the parties and the
 5   Special Master, with the Court’s guidance, should proceed to address the document’s allegations”
 6   or, “if the Court [were] not inclined to continue the evidentiary proceedings” the parties be given
 7   a short extension of two days to file their joint witness and exhibit list and proposed hearing
 8   schedule. Id.
 9          C.       Proceedings Considering Whether to File Golding Report on Public Docket
10                   Since the parties provided Dr. Golding’s report to the court, the court has held four
11   status conferences between October 10, 2018 and November 5, 2018. See ECF Nos. 5944, 5964,
12   5980, 5995. Since the initial status conference, Dr. Golding has represented his willingness to
13   provide public testimony about the contents of the report. See ECF No. 5948 at 7:1-9; see also
14   ECF No. 5972 at 6:19-7:21. In a document filed October 19, 2018, he requested the report be
15   filed on the public docket in this action, with appropriate redaction to protect privacy interests of
16   class members. See ECF No. 5976. The court allowed an appropriate period of time for the
17   parties to present their positions concerning public filing and redaction of the Golding Report, and
18   then after considering those positions, the court ordered a redacted version of the Golding Report
19   and exhibits to be filed on the public docket. ECF No. 5986 (October 25, 2018 Order); ECF No.
20   5988 (Oct. 31, 2018 filing of Redacted Declaration and Report of Michael Golding, M.D.). The
21   court also ordered that the filed Report include Dr. Golding’s declaration verifying the report and
22   authenticating the exhibits. See ECF No. 5986. During the time the court was considering
23   whether to file the Golding Report on the court’s docket, additional whistleblowers with
24   contentions related to those presented by Dr. Golding have been brought to the court’s attention
25   and shared with the parties, though documents related to these persons have not been filed in this
26   action at this time. See ECF No. 5998 at 4:1-5:1; see also Anand v. CDCR, Case No. 34-2018-
27   00226894 (Sac. County Sup. Ct. filed February 9, 2018).
28
                                                        4
     Case 2:90-cv-00520-KJM-DB Document 6058
                                        6018 Filed 12/28/18
                                                   11/29/18 Page 8
                                                                 5 of 49
                                                                      12

 1          D.       Steps Required Prospectively To Address Contents of the Golding Report
 2                  At the second status conference on October 17, 2018, the court identified three
 3   separate areas of concern raised by the Golding Report, given the Report’s allegations suggesting
 4   defendants have distorted data presented to the Special Master and the court and materially
 5   altered the determination of timeliness of required mental health appointments, to justify a
 6   reduction in the number of prison psychiatrists deemed necessary to meet defendants’
 7   constitutional obligations. The court signaled its intention to move forward in all three areas on
 8   separate but parallel tracks: (1) whether there are areas in which there has been fraud on the
 9   court; (2) whether there are “ways in which the reporting of data to the Court needs to be repaired
10   or improved to ensure full accuracy and compliance going forward so the Court can have a true
11   measure of process towards a durable remedy”; and (3) “whether or not there are provisions in
12   prior court orders or the program guide that are truly unclear such that amendments are required.”
13   ECF No. 5972 at 12:15-14:20. On November 13, 2018, the court issued an order to show cause
14   setting forth its proposed plan for addressing the first of the three tracks: whether there are areas
15   where defendants have presented false or misleading data to the court or the Special Master. ECF
16   No. 6002. The court proposed appointment of an independent investigator using its inherent
17   authority and drawing on procedures supplied by Federal Rule of Evidence 706. Id. The court
18   also issued a tentative proposed order for use in appointing an independent investigator and
19   invited comment on that order. Id. As noted above, the parties have responded, see ECF Nos.
20   6009, 6011, and the court has carefully considered their responses.
21   II.    NEED FOR AN INDEPENDENT INVESTIGATOR CONFIRMED
22                  As the court discussed in its November 13, 2018 order, the verified Golding
23   Report contains numerous allegations that defendants have presented misleading or false data to
24   the court. See, e.g., ECF No. 6002 at 2-31 (citing ECF No. 5988-1 at, e.g., 1-9, 12, 17-18, 24-
25

26
            1
              In this order, citations to page numbers of documents filed in the Court’s Electronic Case
27   Filing (ECF) system are to the page number assigned by the ECF system located in the upper
     righthand corner of the page.
28
                                                        5
     Case 2:90-cv-00520-KJM-DB Document 6058
                                        6018 Filed 12/28/18
                                                   11/29/18 Page 9
                                                                 6 of 49
                                                                      12

 1   25).2 The parties agree Dr. Golding’s allegations are serious and require investigation, and the
 2   court credits the defendants’ agreement in this respect. See ECF No. 5948 at 8:5-24, 9:14-24.
 3   Although plaintiffs propose some expansion of the order of appointment, which the court does not
 4   adopt at this time, plaintiffs agree the court can proceed as proposed in the order to show cause
 5   and proposed order of appointment. See ECF No. 6011. Defendants urge the investigation be
 6   conducted instead by the Special Master, ECF No. 6009 at 16-19, or, in the alternative, by the
 7   Receiver in Plata v. Brown, No. 3:01-01351 JST (N.D. Cal.), to whom Dr. Golding first provided
 8   his Report. Id. at 19-20.
 9                  The court has considered once again whether the Special Master can properly be
10   tasked with the investigation required at this juncture. But upon reconsideration in light of
11   defendants’ filing, the court concludes that the Special Master should not be assigned the double
12   duty of serving as the investigator here. While the Special Master will be a key source of
13   information relevant to any investigation, he is an arm of the court and several allegations in the
14   Golding Report specifically suggest an intent to mislead him and members of his team.
15   Moreover, the current Special Master has a deep involvement in this case since at least as early as
16   2007 and previously as an assistant to the prior Special Master, in both oversight and mediating
17   roles. In these roles, he has developed relationships with the parties and CDCR representatives in
18   a way that informs the court’s consideration. The court unequivocally has full confidence in the
19   Special Master and his team, and must maintain and protect the Special Master’s role and his
20   ability to communicate and work with the parties now and after the dust raised by the Golding
21   Report has settled. Requesting that the Special Master assess whether he and the court have been
22   misled is not consistent with that long established and ongoing goal. Nor will the court ask the
23   Plata Receiver to conduct this investigation. The court requires expertise in determining whether
24   there is evidence of intent to mislead or commit fraud on the court so that the court can decide
25   whether to hold a focused evidentiary hearing probing that question in full adversarial
26
            2
              As noted in the November 13, 2018 order, these citations are a representative, not an
27   exhaustive, list of the Golding Report’s allegations that either directly or inferentially suggest
     false or misleading information has been presented to the court and to the Special Master.
28
                                                        6
     Case
     Case2:90-cv-00520-KJM-DB
          2:90-cv-00520-KJM-DB Document
                               Document6058
                                        6018 Filed
                                             Filed12/28/18
                                                   11/29/18 Page
                                                            Page10
                                                                 7 of
                                                                   of12
                                                                      49

 1    proceedings. This expertise is beyond the scope of any assistance this court could or would seek
 2    from the Plata Receiver.
 3                     In sum, having considered the parties’ responses to the order to show cause, the
 4    court continues to be persuaded by the parties’ apparent agreement at the third status conference
 5    that “an independent investigation would” provide a “joint foundation for all parties in terms of
 6    what the evidence is.” ECF No. 5984 at 35:12-15, 41:1-8; see ECF No. 6002 at 3-4. Even if the
 7    court misunderstands the defendants’ position articulated at that status conference, an
 8    independent investigator with impeccable qualifications, deep experience and readily available
 9    resources is what the court requires to efficiently and cost-effectively perform the investigation
10    called for by the Golding Report.
11    III.   COURT’S AUTHORITY TO APPOINT INDEPENDENT INVESTIGATOR
12           A.        Established Procedure Provided by Federal Rule of Evidence 706
13                     As it discussed in the November 13, 2018 order, the court has the inherent
14    authority, and indeed the duty, to protect the integrity of the judicial process. See ECF No. 6002
15    at 4-5 (discussing cases). Exercise of the court’s inherent authority can implicate a finding of
16    bad-faith conduct. See, e.g., Chambers v. Nasco, Inc., 501 U.S. 32 (1991). But such a
17    determination is premature at this stage of these proceedings and, indeed, may not be supported
18    by the evidence following an investigation into the allegations of the Golding Report and any
19    required adversarial evidentiary proceedings. Here again, having considered defendants’ filing in
20    response to the order to show cause, and reflected on the best path forward, the court will rely on
21    an expert appointed under Federal Rule Evidence 706 to conduct the required independent
22    investigation.
23                     Federal Rule of Civil Procedure 706 authorizes the court to appoint an expert
24    witness “[o]n a party’s motion, or on its own.” Fed. R. Evid. 706(a). The decision whether to
25    appoint an expert under Rule 706 lies in the sound discretion of the court. See Walker v.
26    American Home Shield Long Term Disability Plan, 180 F.3d 1065, 1071 (9th Cir. 1999). An
27    expert “may testify in the form of an opinion or otherwise if . . . the expert’s scientific, technical,
28
                                                          7
     Case
     Case2:90-cv-00520-KJM-DB
          2:90-cv-00520-KJM-DB Document
                               Document6058
                                        6018 Filed
                                             Filed12/28/18
                                                   11/29/18 Page
                                                            Page11
                                                                 8 of
                                                                   of12
                                                                      49

 1    or other specialized knowledge will help the trier of fact to understand the evidence or to
 2    determine a fact in issue....” Fed. R. Evid. 702(a).
 3                    “A Rule 706 expert typically acts as an advisor to the court on complex scientific,
 4    medical, or technical matters.” Armstrong v. Brown, 768 F.3d 975, 987 (9th Cir. 2014).
 5    “Invocation of Rule 706 powers is especially appropriate to protect . . . the public interest. In
 6    such cases, many courts rightly assume there is a heightened judicial duty to see that the abuses
 7    and inadequacies of the adversaries should not be permitted to obscure the truth.” 29 Charles
 8    Alan Wright et al., Federal Practice and Procedure (Wright) § 6302 (2d ed. Sept. 2018 Update).
 9    “Ultimately, the most important question a court must consider when deciding whether to appoint
10    a neutral expert witness is whether doing so will promote accurate factfinding.” Gorton v. Todd,
11    793 F.Supp.2d 1171, 1179 (E.D. Cal. 2011); see also Wright § 6304 (“The policy goal of Rule
12    706 is to promote accurate factfinding.”); G.K. Las Vegas Ltd. Partnership v. Simon Property
13    Group, Inc., 671 F.Supp.2d 1203, 1209 (D. Nev. 2009) (appointing independent expert under
14    Fed. R. Evid. 706 to “uncover and collect evidence . . . toward resolution of pretrial motions” and
15    to submit final report to parties).
16                    While the court “may ask the parties to submit nominations,” it also “may appoint
17    . . . any [expert] of its own choosing.” Fed. R. Evid. 706(a). The sole limitation on court
18    appointment is the expert’s consent to serve. Id.; see also Walker, 180 F.3d at 1071 (confirming
19    district court discretion to appoint Rule 706 expert “of its own selection” “sua sponte” as long as
20    parties have notice and an opportunity to be heard). The expert must be informed of the expert’s
21    duties, either in writing or “orally at a conference in which the parties have an opportunity to
22    participate.” Fed. R. Evid. 706(b). The expert is required to “advise the parties of any findings
23    the expert makes” and his report may be scrutinized through established adversarial procedures.
24    Id. at 706(b)(1)-(4).
25                    “The expert is entitled to a reasonable compensation, as set by the court.” Id. at
26    706(c). In this civil case, the compensation is payable “by the parties in the proportion and at the
27    time that the court directs – and the compensation is then charged like other costs.” Id. at
28    706(c)(1)-(2). For the following reasons, the court confirms its conclusion that defendants will be
                                                         8
     Case
     Case2:90-cv-00520-KJM-DB
          2:90-cv-00520-KJM-DB Document
                               Document6058
                                        6018 Filed
                                             Filed12/28/18
                                                   11/29/18 Page
                                                            Page12
                                                                 9 of
                                                                   of12
                                                                      49

 1    required to pay the expert’s compensation. As explained in the November 13, 2018 order,
 2    defendants are responsible for all the remedial costs of this action. See ECF No. 640 at 9
 3    (defendants pay Special Master’s fees and expenses as part of the costs of this action); Dkt. No.
 4    6733 (defendants pay fees and costs incurred by plaintiffs’ counsel in obtaining and monitoring
 5    compliance in remedial phase). The investigation here is necessary to clear the air so the court is
 6    assured it has an accurate foundation for determining whether and when defendants have
 7    achieved a durable and reliable remedy in this action. The plaintiff class is proceeding with this
 8    action in forma pauperis. See, e.g., Dkt. No. 100. The expenditure of public funds for witnesses
 9    is not authorized by the in forma pauperis statute, 28 U.S.C. § 1915, and no evidence in the record
10    suggests this class of mentally ill prisoners could contribute to the expert’s costs. See McKinney
11    v. Anderson, 924 F.2d 1500, 1510-11 (9th Cir. 1991), vacated and remanded on other grounds,
12    502 U.S. 903 (1991) (court not precluded from appointing expert witness where only one party
13    has means to pay costs).
14           B.      Appointment Here Not Subject to PLRA
15                   Defendants contend the court’s appointment of any independent investigator is
16    limited by provisions of the Prison Litigation Reform Act of 1995 (PLRA) that govern
17    appointment of special masters. See ECF No. 6009 at 14-16. This contention is without merit.
18                   As a general matter, Rule 53 of the Federal Rules of Civil Procedure authorizes
19    appointment of a special master to assist the court. Appointment of a special master in prison
20    conditions cases is governed by provisions of the PLRA codified at 18 U.S.C. § 3626(f)-(g). As a
21    general matter, “[t]hese provisions . . . authorize the appointment of a special master in prison
22    litigation to hold hearings, make recommended findings, and perform certain other related
23    functions.” Plata v. Schwarzenegger, 603 F.3d 1088, 1094 (9th Cir. 2010). The independent
24    investigator the court will appoint here will not serve any of these quasi-judicial functions.
25

26
             3
27              Citations identified by Dkt. Number are to documents filed and entered on the docket in
      this action which have not been entered into the court’s ECF system.
28
                                                         9
     Case 2:90-cv-00520-KJM-DB Document 6058
                                        6018 Filed 12/28/18
                                                   11/29/18 Page 13
                                                                 10 of 49
                                                                       12

 1                   The sole function of the independent investigator will be to determine whether
 2    there is a sufficient factual foundation to require this court to hold an adversarial, evidentiary
 3    hearing to determine whether defendants have intentionally presented false or misleading
 4    information to the court or the Special Master. The independent investigator will report to the
 5    court on the results of the investigation, namely, whether he believes any such facts exist and, if
 6    so, what those facts are. The independent investigator will not have any “dispute resolution
 7    authority,” will not conduct any hearings, and will not make any recommendations to the court
 8    concerning adjudication of any facts. Cf. Armstrong, 768 F.3d at 987 (“dispute resolution
 9    authority . . . is beyond the scope of the duties that may be assigned to a Rule 706 expert.”). For
10    these reasons, the court does not rely on Rule 53 in making the appointment of an investigator.
11                   Because the independent investigator will be appointed to serve as an expert under
12    Federal Rule of Evidence 706 and not to perform the functions of a special master, the limits of
13    18 U.S.C. § 3626(f) do not apply. See Plata, 603 F.3d at 1094-96 (provisions of PLRA
14    governing appointment of special masters neither apply to nor prohibit appointment of federal
15    receiver; “[m]onitors (or other court agents) were not included in the limitations applicable to
16    special masters” enacted in the PLRA). Moreover, the Special Master in this case was appointed,
17    and the Order of Reference filed, prior to the effective date of the PLRA. The language in the
18    Order of Reference is neither drawn from nor mandated by 18 U.S.C. § 3626 and the court’s
19    adaptation of some of its provisions, as now modified in the attached order it will use to appoint a
20    Rule 706 expert, in no way reflects application of the PLRA to this appointment.
21           C.       Identification of Expert to Serve as Independent Investigator
22                   As the court has concluded above, to ensure both efficiency and independence in
23    resolving the threshold question of whether a full evidentiary proceeding is required, an
24    investigation conducted by a highly qualified individual with expertise in investigating whether
25    fraud has been committed is necessary. This person will be tasked with (1) gathering all evidence
26    relevant to questions raised by the Golding Report concerning whether there has been any fraud
27    on the court and/or whether any defendants or their designees have intentionally misled the court,
28    and (2) with preparing a report containing the expert’s conclusions as to these questions. The
                                                         10
     Case 2:90-cv-00520-KJM-DB Document 6058
                                        6018 Filed 12/28/18
                                                   11/29/18 Page 14
                                                                 11 of 49
                                                                       12

 1    expert’s report will be presented initially to the court and the parties, and within fourteen (14)
 2    days of the report’s presentation, the court will hold a status conference with the parties to discuss
 3    whether an evidentiary hearing is required, and if so the procedures attendant to any such hearing.
 4                   Given the task at hand, the court has identified Charles J. Stevens, Esq. of Gibson,
 5    Dunn & Crutcher LLP as the expert the court intends to retain for the investigation described by
 6    this order. Mr. Stevens’ curriculum vitae is attached to this order as Exhibit A. A proposed
 7    version of the Order of Appointment that will guide Mr. Stevens’ work for the court, revised upon
 8    consideration of the parties’ filings in response to the order to show cause, is attached to this
 9    order as Exhibit B. Mr. Stevens will be authorized to lead the investigation and assemble a
10    qualified team to assist him in carrying out the investigation as fully, fairly and efficiently as
11    possible. The court is advised that Mr. Stevens will accept the appointment. Upon his
12    appointment, the court will hold a short telephonic status conference with the parties to confirm
13    Mr. Stevens’ scope of work and anticipated timeline and address any questions of the investigator
14    and the parties before his work begins in earnest.
15    IV.    CONCLUSION
16                   As discussed in the November 13, 2018 order and above, the Golding Report was
17    submitted to the court less than one week before a scheduled hearing to determine whether
18    defendants, after more than twenty years of remedial effort, had finally “come into complete
19    compliance with the staffing ratios in their 2009 Staffing Plan and the maximum ten percent
20    vacancy rate required by the court’s June 13, 2002 order,” as required by this court’s October 10,
21    2017 order. ECF No. 5711 at 30. The Golding Report contains numerous allegations that, if true,
22    call into question whether existing psychiatrist staffing ratios are constitutionally adequate, and
23    raise substantial questions as to whether psychiatrist staffing levels in California’s prisons can be
24    further reduced consistent with defendants’ federal constitutional obligation to “provide access to
25    adequate mental health care.” Coleman v. Wilson, 912 F.Supp. 1282, 1298 (E.D. Cal. 1995).
26                   Even as this case moves forward toward remediation under existing remedial
27    procedures, the court must determine whether the allegations in Dr. Golding’s report support a
28    full evidentiary proceeding exploring whether defendants engaged in conduct that was fraudulent
                                                         11
     Case 2:90-cv-00520-KJM-DB Document 6058
                                        6018 Filed 12/28/18
                                                   11/29/18 Page 15
                                                                 12 of 49
                                                                       12

 1    and/or intended to mislead the court in connection with its efforts to ensure defendants achieve
 2    and maintain constitutionally adequate mental health staffing levels in California’s prisons. This
 3    order embodies the court’s plan, after hearing from the parties initially, to fulfill the requirements
 4    imposed by the Golding Report.
 5                   The parties will now be granted a period of seven days to comment on the
 6    appointment of Mr. Stevens as described here. At the end of that seven-day period, the court will
 7    issue a final Order of Appointment.
 8                   In accordance with the above, IT IS HEREBY ORDERED that:
 9                   1. Defendants’ November 20, 2018 motion for extension of time, ECF No. 6013,
10    is granted;
11                   2. Within fourteen (14) days from the date of this order, the court will appoint an
12    independent expert under Federal Rule of Evidence 706 to investigate the Golding Report’s
13    allegations that pertain to fraud or intent to mislead the court and/or the Special Master; and
14                   3. The parties are granted a period of seven (7) days to file their views on the
15    court’s plan to appoint Charles J. Stevens, Esq. of Gibson, Dunn & Crutcher LLP, as the court’s
16    independent expert.
17    DATED: November 28, 2018.
18

19

20                                                     UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28
                                                         12
    Case
    Case 2:90-cv-00520-KJM-DB
         2:90-cv-00520-KJM-DB Document
                              Document 6058
                                       6018-1Filed
                                                Filed
                                                    12/28/18
                                                      11/29/18Page
                                                                Page
                                                                   161ofof49
                                                                           5


 

 

 

 

 



                        EXHIBIT A
Case
Case 2:90-cv-00520-KJM-DB
     2:90-cv-00520-KJM-DB Document
                          Document 6058
                                   6018-1Filed
                                            Filed
                                                12/28/18
                                                  11/29/18Page
                                                            Page
                                                               172ofof49
                                                                       5
Case
Case 2:90-cv-00520-KJM-DB
     2:90-cv-00520-KJM-DB Document
                          Document 6058
                                   6018-1Filed
                                            Filed
                                                12/28/18
                                                  11/29/18Page
                                                            Page
                                                               183ofof49
                                                                       5
Case
Case 2:90-cv-00520-KJM-DB
     2:90-cv-00520-KJM-DB Document
                          Document 6058
                                   6018-1Filed
                                            Filed
                                                12/28/18
                                                  11/29/18Page
                                                            Page
                                                               194ofof49
                                                                       5
Case
Case 2:90-cv-00520-KJM-DB
     2:90-cv-00520-KJM-DB Document
                          Document 6058
                                   6018-1Filed
                                            Filed
                                                12/28/18
                                                  11/29/18Page
                                                            Page
                                                               205ofof49
                                                                       5
    Case
    Case 2:90-cv-00520-KJM-DB
         2:90-cv-00520-KJM-DB Document
                              Document 6058
                                       6018-2Filed
                                                Filed
                                                    12/28/18
                                                      11/29/18Page
                                                                Page
                                                                   211ofof49
                                                                           6


 

 

 

 

 



                        EXHIBIT B
     Case
     Case 2:90-cv-00520-KJM-DB
          2:90-cv-00520-KJM-DB Document
                               Document 6058
                                        6018-2Filed
                                                 Filed
                                                     12/28/18
                                                       11/29/18Page
                                                                 Page
                                                                    222ofof49
                                                                            6

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     RALPH COLEMAN,                                      No. 2:90-cv-0520 KJM DB P
12                         Plaintiff,
13             v.                                          PROPOSED
14     EDMUND J. BROWN, JR., et al.,                       ORDER APPOINTING
15                         Defendants.                     NEUTRAL EXPERT
16

17
                     The court appoints Charles J. Stevens, Esq. of Gibson, Dunn & Crutcher LLP to
18
      serve as the court’s neutral expert in accordance with Federal Rule of Evidence 706. Mr. Stevens
19
      may utilize additional staff from Gibson, Dunn & Crutcher LLP or retain additional staff to form
20
      an investigative team as he deems necessary to the full, fair and efficient fulfillment of the neutral
21
      expert’s duties under this order. The additional staff may include but not be limited to Benjamin
22
      Wagner, Esq. Mr. Stevens shall identify any additional staff besides Mr. Wagner for approval by
23
      the court in advance of their utilization or retention.
24
                     The purpose of this appointment is to assist the court in investigating allegations
25
      raised in the verified report of Dr. Michael Golding, Chief Psychiatrist for the California
26
      Department of Corrections and Rehabilitation (CDCR) (Golding Report), ECF No. 5988, to
27
      determine whether defendants have committed any fraud on the court or the Special Master, or
28
                                                          1
     Case
     Case 2:90-cv-00520-KJM-DB
          2:90-cv-00520-KJM-DB Document
                               Document 6058
                                        6018-2Filed
                                                 Filed
                                                     12/28/18
                                                       11/29/18Page
                                                                 Page
                                                                    233ofof49
                                                                            6

 1    have intentionally provided false or misleading information to the court or the Special Master.1
 2    See Order filed November __, 2018. The specific areas of investigation are described below.
 3           A.      Duties of the Neutral Expert
 4                   It is HEREBY ORDERED that the duties of the neutral expert are and shall be
 5    limited to the following:
 6                   1. To conduct an independent investigation to identify whether facts exist raising
 7    a question whether defendants committed fraud on the court or intentionally misled the court or
 8    the Special Master regarding the following matters raised in the Golding Report:
 9                           a. Lengthening the intervals between psychiatric appointments beyond
10    court-mandated timelines for inmate-patients at the Correctional Clinical Case Management
11    System (CCCMS) and Enhanced Outpatient Program (EOP) levels of care who are transferred to
12    new institutions by resetting the clock for such appointments from the time of transfer rather than
13    from the last completed appointment, rescheduling such appointments at the maximum time
14    allowed in the Program Guide, and reporting compliance with Program Guide requirements using
15    the reset timelines. See Golding Report, ECF No. 5988-1 at 1, 14-23.2
16                           b. Lengthening the interval between psychiatrist appointments for EOP
17    inmate-patients and reporting compliance based on the extended intervals. See id. at 2, 23-26.
18                           c. Combining CCCMS and EOP appointment compliance numbers into
19    one reporting category. See id. at 26-27.
20                           d. Inflating compliance numbers by counting every encounter between a
21    psychiatrist and an inmate-patient as an appointment for purposes of measuring Program Guide
22    timeline compliance, without regard to whether the encounter was a psychiatry appointment or,
23
             1
                 The redacted version of the Golding Declaration and Report and accompanying exhibits
24    is filed at ECF No. 5988 and is the version to which the court cites in this and all related orders.
25    An unredacted version of the Golding Report is maintained under seal at ECF No. 5990 and will
      be made available to the independent investigator following his appointment.
26
             2
               The page numbers in this order for documents filed in the court’s Electronic Case Filing
27    (ECF) system are to the page number assigned by the ECF system located in the upper righthand
      corner of each page.
28
                                                        2
     Case
     Case 2:90-cv-00520-KJM-DB
          2:90-cv-00520-KJM-DB Document
                               Document 6058
                                        6018-2Filed
                                                 Filed
                                                     12/28/18
                                                       11/29/18Page
                                                                 Page
                                                                    244ofof49
                                                                            6

 1    e.g., a wellness check or a cell-front attempt to communicate with an inmate patient. See id. at 5-
 2    6, 54-57.
 3                            e. The manner of reporting of scheduled appointments and missed
 4    appointments. See id. at 7-8, 35-47, 62-63.
 5                            f. Failing to report that psychiatric supervisors were also performing some
 6    or all the functions of staff psychiatrists. See id. at 5, 56-57.
 7                            g. The way in which medication non-compliance is measured. See id. at 8,
 8    58-62.
 9                    The scope of the court’s expert’s investigation may be expanded by order of this
10    court after consideration of a request of the expert, the Special Master, or any party, based on a
11    showing that allegations of the Golding Report or facts identified during the investigation, or
12    both, warrant such expansion.
13                    2. To consult with the Special Master as necessary to achieve efficiencies in the
14    discharge of the investigative duties required by this order, without involving the Special Master
15    in the investigation itself. In particular, the expert shall consult with the Special Master to assist
16    in the determination of what types of data and information in the areas covered by section
17    A(1)(a)-(g) above are required by the Program Guide, orders of this court, and directives of the
18    Special Master.
19                    3. To submit to the court within four months a report identifying whether there is
20    evidence sufficient to warrant an evidentiary hearing into whether defendants have intentionally
21    presented false or misleading information to the court in one or more of the areas addressed in the
22    Golding Report and, if so, identifying that evidence. The time allowed for completion of the
23    report will be extended only upon a showing that substantial work remains to complete the duties
24    assigned by this order. The court will distribute the report to the parties upon receipt, and make
25    further orders for filing and consideration of the report upon consultation with the parties.
26                    4. The duties set forth in this order may be further specified, expanded or
27    modified only by order of this court.
28
                                                           3
     Case
     Case 2:90-cv-00520-KJM-DB
          2:90-cv-00520-KJM-DB Document
                               Document 6058
                                        6018-2Filed
                                                 Filed
                                                     12/28/18
                                                       11/29/18Page
                                                                 Page
                                                                    255ofof49
                                                                            6

 1           B.         Powers of the Neutral Expert
 2                      IT IS FURTHER ORDERED that the neutral expert shall have such powers as are
 3    necessary to the duties assigned by this order, including:
 4                      1. To interview correctional staff, employees, and appointees of the California
 5    Department of Corrections and Rehabilitation (CDCR). Defendants shall provide suitable
 6    facilities and arrange for such interviews to be conducted under conditions satisfactory to the
 7    neutral expert.
 8                      2. To interview defendant Governor Edmund G. Brown and members of his staff.
 9    Defendants shall provide suitable facilities and arrange for such interviews to be conducted under
10    conditions satisfactory to the neutral expert.
11                      3. To interview counsel for defendants and members of their staff. Defendants
12    shall provide suitable facilities and arrange for such interviews to be conducted under conditions
13    satisfactory to the neutral expert.
14                      4. To have access to the records, files and papers maintained by defendants to the
15    extent that such access is related to the performance of the neutral expert’s duties under this
16    Order. Such access shall include all departmental, institutional, and inmate records, including but
17    not limited to, central files, medical records, and mental health records. The neutral expert may
18    obtain copies of all such relevant records, files, and papers.
19                      5. The powers described herein may only be modified by order of this court.
20           C.         Compensation of the Neutral Expert
21                      IT IS FURTHER ORDERED that the neutral expert and any of his staff shall be
22    compensated at a reasonable blended hourly rate per hour for services performed as approved by
23    the court. The expert shall not be compensated for travel time to and from Sacramento,
24    California. All reasonable expenses incurred by the neutral expert in performing duties under this
25    order shall be reimbursed as costs.
26                      The independent investigator’s fees and expenses shall be borne by the defendants,
27    consonant with the provisions of Federal Rule of Evidence 706(c), as part of the costs of this
28
                                                          4
     Case
     Case 2:90-cv-00520-KJM-DB
          2:90-cv-00520-KJM-DB Document
                               Document 6058
                                        6018-2Filed
                                                 Filed
                                                     12/28/18
                                                       11/29/18Page
                                                                 Page
                                                                    266ofof49
                                                                            6

 1    action. The matter of payment of the independent investigator’s fees is referred to the assigned
 2    magistrate judge. The fees will be paid using the following process:
 3                      (1) The independent investigator will submit to the court a proposed monthly
 4    invoice for services rendered, summarizing time spent and expenses incurred, which the court
 5    will initially review. The proposed invoice shall be emailed to dborders@caed.uscourts. After
 6    review the court will provide a copy of the invoice to the parties.
 7                      (2) Any party shall have seven (7) days after receipt of the invoice from the court
 8    to submit to the court objections, if any, to the amount billed in the invoice. Any objections shall
 9    be emailed to dborders@caed.uscourts.gov.
10                      (3) Within seven (7) days thereafter, the independent investigator shall submit to
11    the court and serve on the parties a final monthly invoice for services rendered accompanied by
12    an explanation of the independent investigator’s response to any objections. The final monthly
13    invoice shall be emailed to dborders@caed.uscourts.gov and be accompanied by proof of service
14    on the parties.
15                      After this process has been completed in full, the matter of payment of the invoice
16    will then be submitted to the court for review and, as appropriate, issuance of an order for
17    payment of the final invoice.
18    DATED:
19

20

21

22

23

24

25

26

27

28
                                                           5
Case 2:90-cv-00520-KJM-DB Document 6058 Filed 12/28/18 Page 27 of 49




            ATTACHMENT
             ECF NO. 6032
               ORDER
     Case
     Case2:90-cv-00520-KJM-DB
          2:90-cv-00520-KJM-DB Document
                               Document6058
                                        6032 Filed
                                             Filed12/28/18
                                                   12/13/18 Page
                                                            Page28
                                                                 1 of
                                                                   of10
                                                                      49

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     RALPH COLEMAN,                                    No. 2:90-cv-0520 KJM DB P
12                        Plaintiff,
13               v.                                      ORDER
14     EDMUND J. BROWN, JR., et al.,
15                        Defendants.
16

17

18                    On November 29, 2018, the court issued an order setting forth its plan to appoint

19    Charles J. Stevens, Esq., Gibson, Dunn & Crutcher LLP, as an independent expert under Federal

20    Rule of Civil Procedure 706. ECF No. 6018. It did so after considering the parties’ responses to

21    a November 13, 2018 order to show cause concerning appointment of an independent investigator

22    to investigate the allegations of the report by Michael Golding, M.D., Statewide Chief

23    Psychiatrist for the California Department of Corrections and Rehabilitation (CDCR) (hereafter

24    Golding Report) that pertain to fraud or intent to mislead the court and/or the Special Master,

25    ECF No. 6002. ECF No. 6018 at 1-2.1 The court granted the parties a period of seven days to

26
             1
               In this order, citations to page numbers of documents filed in the Court’s Electronic Case
27    Filing (ECF) system are to the page number assigned by the ECF system located in the upper
      righthand corner of the page.
28
                                                        1
     Case
     Case2:90-cv-00520-KJM-DB
          2:90-cv-00520-KJM-DB Document
                               Document6058
                                        6032 Filed
                                             Filed12/28/18
                                                   12/13/18 Page
                                                            Page29
                                                                 2 of
                                                                   of10
                                                                      49

 1    respond to the plan and the identification of Mr. Stevens. Id. at 12. On December 6, 2018, the
 2    parties timely filed responses. ECF Nos. 6021, 6022. On December 12, 2018, plaintiffs filed a
 3    response to defendants’ response. ECF Nos. 6029, 6030. The court has reviewed both the initial
 4    responses and plaintiffs’ December 12, 2018 response,2 and hereby confirms its most recently
 5    disclosed plan to appoint Mr. Stevens as its neutral expert to conduct an independent investigation
 6    into certain allegations in the Golding Report, as explained further below.
 7    I.      REVIEW OF BACKGROUND
 8                    The facts relevant to the court’s decision to appoint a neutral expert were set forth
 9    in detail in the November 13, 2018 order, ECF No. 6002, and the November 29, 2018 order, ECF
10    No. 6018. Those facts are incorporated by reference into this order. See ECF No. 6002 at 2-4;
11    see also ECF No. 6018 at 2-5. The parties agree that an investigation into the allegations of the
12    Golding Report is required. See ECF No. 6018 at 6 (citing ECF No. 5948 at 8:5-24, 9:14-24).
13    There is no dispute that the court’s proposed neutral expert, Charles J. Stevens, Esq., has no
14    conflict that prevents his ability to accept appointment as proposed. See ECF Nos. 6021 at 2 &
15    6022 at 2. The defendants do, however, continue to challenge the scope of the investigation and
16    object to the court’s plan to appoint Mr. Stevens as a neutral expert under Federal Rule of
17    Evidence 706.
18                    As the court discussed in its November 13, 2018 order, the verified Golding
19    Report contains numerous allegations that defendants have presented misleading or false data to
20    the court. See, e.g., ECF No. 6002 at 2-3 (citing ECF No. 5988-1 at, e.g., 1-9, 12, 17-18, 24-25).3
21    As noted, the parties agree Dr. Golding’s allegations are serious and require investigation, and the
22    court has credited and continues to credit the defendants’ agreement in this respect. See ECF No.
23    5948 at 8:5-24, 9:14-24. Faced with these allegations, and the parties’ agreement that they are
24           2
                As the court was finalizing this order, it received the defendants’ motion to strike
25    plaintiffs’ response. ECF No. 6031. It will address the motion to strike at the status to be held on
      December 14, 2018.
26
             3
                 As the court has noted previously, these citations are a representative, not an exhaustive,
27    list of the Golding Report’s allegations that either directly or inferentially suggest false or
      misleading information has been presented to the court and to the Special Master.
28
                                                         2
     Case
     Case2:90-cv-00520-KJM-DB
          2:90-cv-00520-KJM-DB Document
                               Document6058
                                        6032 Filed
                                             Filed12/28/18
                                                   12/13/18 Page
                                                            Page30
                                                                 3 of
                                                                   of10
                                                                      49

 1    serious and require investigation, see, e.g., ECF No. 5948 at 8:5-24, 9:14-24, as explained in the
 2    November 13, 2018 order, the court has the duty to investigate these allegations to protect the
 3    integrity of the judicial process. See ECF No. 6002 at 4-5 (citing Alexander v. Robertson, 882
 4    F.2d 421, 424 (9th Cir. 1989) (discussing relevant authority) and United States v. Estate of
 5    Stonehill, 660 F.3d 415, 4444 (9th Cir. 2011)). Also as the court previously has explained, the
 6    court itself has the duty ultimately to determine what the allegations mean, if anything, for the
 7    data the court is using to assess defendants’ progress toward achieving a durable remedy in this
 8    long-running action; only once the court is fully satisfied that reliable data show a durable remedy
 9    has been achieved can the action be closed. See ECF No. 6018 at 9.
10    II.    REVIEW OF RELEVANT LEGAL AUTHORITY
11                   The well-established principle, that the court “has the power to conduct an
12    independent investigation in order to determine whether it has been the victim of fraud,” cannot
13    reasonably be questioned. Chambers v. Nasco, Inc., 501 U.S. 32, 44 (1991) (citing Universal Oil
14    Products Co. v. Root Refining Co., 328 U.S. 575, 580 (1946)). At the same time, the court
15    understands it is required to exercise its inherent authority “with restraint and discretion.”
16    Chambers v. Nasco, 501 U.S. at 44. For this reason, the court should proceed by existing rule or
17    statute where possible, guided always by the requirements of due process. Id. at 50. As
18    explained below, under the unique circumstances presented here and after careful consideration,
19    the court has jettisoned its initial concept of relying on inherent authority as the foundation for its
20    neutral investigation and appointment of a neutral expert.5 Rather, the court has determined that
21
             4
22            The court corrects a typographical error in ECF No. 6002, correcting the jump citation in
      United States v. Stonehill from 555 to 444.
23
             5
                More than seventy years have passed since the United States Supreme Court’s
24    suggestion in Universal Oil, 328 U.S. at 581, that “a federal court can always call on law officers
      of the United States to serve as amici” for purposes of investigating whether fraud has been
25    committed on the court. It appears the suggestion is a vestige of a different era. As previously
26    reported to the parties, the court did contact the office of the U.S. Attorney for the Eastern District
      of California to determine if it is aware of any mechanism by which the court could obtain its
27    assistance. After considering the court’s request, the Executive Assistant United States Attorney
      for that office reported back in an e-mail dated November 1, 2018, that staff in that office is
28    “unaware of any mechanism by which this court could have the United States Attorney’s Office
                                                          3
     Case
     Case2:90-cv-00520-KJM-DB
          2:90-cv-00520-KJM-DB Document
                               Document6058
                                        6032 Filed
                                             Filed12/28/18
                                                   12/13/18 Page
                                                            Page31
                                                                 4 of
                                                                   of10
                                                                      49

 1    Federal Rule of Evidence 706 is the appropriate source of authority for the investigation and the
 2    appointment of Mr. Stevens. It confirms that determination here.
 3                    “[U]nder Ninth Circuit law, district courts enjoy wide latitude” to appoint experts
 4    under Rule 706. Monolithic Power Systems, Inc. v. O2 Micro Intern. Ltd., 558 F.3d 1341, 1348
 5    (Fed. Cir. 2009) (applying Ninth Circuit law to review judgment of U.S. District Court for
 6    Northern District of California in patent case). As a general rule, appointment of an expert under
 7    Rule 706 “‘should be reserved for exceptional circumstances in which the ordinary adversary
 8    process does not suffice.’” Id. (quoting In re Joint E. & S. Dists. Asbestos Litig., 830 F.Supp.
 9    686, 693 (E.D. N.Y. 1993)). The presentation to the court of the Golding Report at this stage of
10    this case unquestionably gives rise to such exceptional circumstances.
11                    As this court observed in its last order, “the most important question a court must
12    consider when deciding whether to appoint a neutral expert witness is whether doing so will
13    promote accurate factfinding.” ECF No. 6018 at 8 (quoting Gorton v. Todd, 793 F.Supp.2d 1171,
14    1179 (E.D.Cal. 2011)). To demonstrate the need for a Rule 706 expert, there “must be some
15    evidence, admissible or otherwise, that demonstrates a serious dispute that could be resolved or
16    understood through expert testimony.” Gorton, 793 F.Supp.2d at 1181. The Golding Report
17    qualifies as “some evidence,” which has opened up a “serious dispute”; to resolve that dispute the
18    court in its considered opinion requires its own expert to lay a foundation for proceeding fairly, as
19    needed and in a better-informed manner.
20    III.    REVIEW OF COURT’S REASONS FOR APPOINTING A NEUTRAL EXPERT
21                    The verified Golding Report, ECF No. 5988, contains serious allegations that
22    defendants have presented misleading or false data to the court. See ECF No. 6018 at 5-6 (citing
23    ECF No. 6002 at 2-3; in turn citing ECF No. 5988-1 at, e.g., 1-9, 12, 17-18, 24-25). For the court
24    to fulfill its duty to ensure that the record before it is free from fraud or intentional
25    misrepresentation, it must ultimately consider all the evidence relevant to those questions as they
26

27    serve as an investigator concerning allegations of fraud in an ongoing civil action to which the
      United States is not a party.”
28
                                                           4
     Case
     Case2:90-cv-00520-KJM-DB
          2:90-cv-00520-KJM-DB Document
                               Document6058
                                        6032 Filed
                                             Filed12/28/18
                                                   12/13/18 Page
                                                            Page32
                                                                 5 of
                                                                   of10
                                                                      49

 1    are raised by the Golding Report. And, for the court to fulfill that duty in the context of this
 2    complex civil rights action, which has been in remediation now for twenty-three years and
 3    counting, it has concluded it must rely on the assistance of a neutral third party to properly
 4    prepare for any evidentiary proceedings over which the court will need to preside. The court
 5    simply cannot itself conduct the initial factual investigation into allegations it may adjudicate in
 6    subsequent adversarial proceedings. The importance in this context of a neutral investigation led
 7    by someone who understands what qualifies as actual fraud and what does not, and who also
 8    understands the way large and complex governmental organizations operate, cannot be
 9    overstated.
10                   As explained in prior orders, the Golding Report was presented to the court by
11    both parties one week before a hearing the court had long planned on enforcement of mental
12    health staffing requirements. The Report raises serious questions about both data presented to the
13    court and the efficacy of the existing staffing remedy. The timing and contents of the Report
14    have created serious and genuine mistrust between the parties. See, e.g., ECF No. 5984 at 28:4-
15    29:5. For example, the Report caused plaintiffs to withdraw from an agreement the parties had
16    nearly achieved on staffing that was the product of almost a year’s worth of effort. See ECF No.
17    5936 at 2-3. It is apparent to the court, from the status conferences it has held since receiving the
18    Golding Report, that the continuing level of mistrust signals that neither a standard “meet and
19    confer” process nor the use of traditional discovery methods could, at this stage, efficiently and
20    fairly identify and narrow issues for a possible evidentiary hearing. The court previously denied
21    plaintiffs’ request to conduct discovery leading up to the planned October staffing hearing, in
22    order to prevent unnecessary and time-consuming litigation detours. ECF No. 5905 at 35:17-
23    36:5. Reliance on an adversarial process between the parties now, prior to the court’s making an
24    initial decision regarding the need for and scope of any evidentiary proceeding, would fully
25    unleash the dogs of discovery wars in highly counterproductive ways. As plaintiffs observe in
26    their December 12, 2018 response, traditional discovery under the current circumstances would
27    inevitably lead to the parties seeking “invasive discovery” to “ensure an effective and complete
28    review of the allegations raised by the Golding Report and the type of full and fair examination of
                                                         5
     Case
     Case2:90-cv-00520-KJM-DB
          2:90-cv-00520-KJM-DB Document
                               Document6058
                                        6032 Filed
                                             Filed12/28/18
                                                   12/13/18 Page
                                                            Page33
                                                                 6 of
                                                                   of10
                                                                      49

 1    the issues to which the Court and the public are entitled.” ECF No. 6029 at 12. Plaintiffs’ taking
 2    the position that such discovery “would necessarily require Plaintiffs to have full access to
 3    intensive, probing discovery involving the state of mind and intent of high-ranking officials,”
 4    confirms the court’s independent assessment of the current landscape; plaintiffs are correct that
 5    allowing traditional discovery “would undoubtedly tie up the parties and Court in full-bore hotly
 6    contested litigation to the exclusion of any other progress on the remedy in this case.” Id.
 7                   Moreover, despite defendants’ continued insistence that the Special Master
 8    conduct the investigation, the court confirms its prior determination that the required investigation
 9    is not properly tasked to the current Special Master. See ECF No. 6002 at 3; ECF No. 6018 at 6-
10    7. In light of defendants’ persistence in making this argument, the court has considered whether
11    Federal Rule of Civil Procedure 53, providing for the appointment of a Special Master, is a good
12    fit here, even if a new, fully independent Master is appointed for the limited purpose required
13    now in light of the Golding Report. But upon close examination, Rule 53 does not suit the court’s
14    requirements, in part because it provides too much: it authorizes appointment of a master, among
15    other things, to hold evidentiary proceedings, make proposed findings of fact, and impose
16    sanctions. See Fed. R. Civ. P. 53(a)(1)(B), (c). These powers far exceed those the court requires,
17    when it can rely on Mr. Stevens to perform the job of a neutral expert here. Cf. Ruiz v. Estelle,
18    679 F.2d 1115, 1160 n. 234 (5th Cir. 1982) (“Rule 53 is concerned primarily with the
19    appointment of a special master ‘as a factfinder in advance of the court’s remedial decree or as an
20    expert to recommend the amount of damages or other remedial relief after a finding of liability.’”)
21    (internal citation and emphasis added in Ruiz omitted), quoted in National Organization for the
22    Reform of Marijuana Laws v. Mullen, 828 F.2d 536, 543 (9th Cir. 1987).
23                   As explained in prior orders, Mr. Stevens’ sole function will be to assist the court
24    and the parties in determining “whether there is a sufficient factual foundation to require this
25    court to hold an adversarial, evidentiary hearing to determine whether defendants have
26    intentionally presented false or misleading evidence to the court or the Special Master.” ECF No.
27    6018 at 10. At the conclusion of the investigation, he will report to the court and the parties on
28    the results of the investigation, providing his views on what documents and which witnesses, if
                                                         6
     Case
     Case2:90-cv-00520-KJM-DB
          2:90-cv-00520-KJM-DB Document
                               Document6058
                                        6032 Filed
                                             Filed12/28/18
                                                   12/13/18 Page
                                                            Page34
                                                                 7 of
                                                                   of10
                                                                      49

 1    any, support the court’s holding of an evidentiary hearing. See id. at 10. He will not “have any
 2    ‘dispute resolution authority,’ will not conduct any hearings, and will not make any
 3    recommendations to the court concerning adjudication of any facts.” Id. Mr. Stevens is
 4    undeniably an expert in government investigations and fraud; he has extensive, deep experience
 5    in managing complex litigation matters, and has conducted multiple internal investigations into
 6    allegations of fraudulent or misleading conduct, including investigations prompted by
 7    whistleblower allegations. See ECF No. 6018-1 at 3-5. He is well-positioned to assist the court
 8    in providing “a ‘joint foundation for all parties in terms of what the evidence is.’” ECF No. 6018
 9    at 7 (quoting ECF No. 5984 at 35:12-15).
10                   The cases on which defendants rely in opposing the court’s plans are inapposite.
11    In Cobell v. Norton, 334 F.3d 1128 (D.C. Cir. 2003), the D.C. Court of Appeals reviewed the
12    district court’s appointment of a court monitor to supervise remedial efforts following findings
13    that the Secretary of Interior and other federal officials had breached their fiduciary duty to
14    beneficiaries of Individual Indian Money trust accounts in managing those accounts. Id. at 1132.
15    The court initially appointed the monitor for one year “to ‘monitor and review all of the Interior
16    defendants' trust reform activities and file written reports of his findings with the Court.’” Id.
17    Subsequently, the court renewed the appointment and rejected defendants’ request to narrow the
18    scope of the monitor’s role to limit “the Monitor's investigation to ‘steps taken by the Department
19    to rectify the breaches of trust declared by the Court or steps taken that would necessarily delay
20    rather than accelerate the ultimate provision of an adequate accounting.’” Id. at 1142. It is clear
21    from the Cobell decision that the monitor in that case was vested with wide-ranging authority to
22    assess, monitor, and review a broad scope of defendants’ administrative and other activities,
23    beyond those necessary to enforcement of the district court’s order. Id. at 1143-44. Moreover,
24    the monitor’s role before his reappointment had included “personal involvement in [the] case as
25    Court Monitor [that] would cause a reasonable person to doubt his ability to remain impartial
26    while serving as Special Master.” Id. at 1144.
27                   In S.E.C. v. First Jersey Securities, Inc., 101 F.3d 1450 (2nd Cir. 1996), the court
28    of appeals reversed the district court’s appointment of a “Special Agent” to examine whether an
                                                         7
     Case
     Case2:90-cv-00520-KJM-DB
          2:90-cv-00520-KJM-DB Document
                               Document6058
                                        6032 Filed
                                             Filed12/28/18
                                                   12/13/18 Page
                                                            Page35
                                                                 8 of
                                                                   of10
                                                                      49

 1    entity, First Jersey, found liable for securities fraud, had “engaged in fraudulent activity beyond
 2    that proved at trial” and, if any were found “‘to recommend to the Court that defendants disgorge
 3    and pay over, as the Court may direct, all illegally-obtained profits.’” Id. at 1478.
 4                   Finally, In re United States, 441 F.3d 44 (1st Cir. 2006), involved a secret
 5    investigation of grand jury proceedings, conducted by a United States magistrate judge at the
 6    direction of a United States district judge. 441 F.3d at 53-55. The secret investigation followed
 7    allegations of prosecutorial misconduct in grand jury proceedings. See id. at 57. While
 8    confirming a district court’s “inherent supervisory authority over grand juries,” which
 9    “undoubtedly provided some authority to investigate misconduct as to the grand jury proceedings,
10    subject of course, to the broader constitutional principle of the separation of powers,” id. at 57-58,
11    the First Circuit found the district court had overstepped its inherent authority because the
12    asserted bases for the secret investigation were insufficient and because, under the facts of that
13    case, the investigation “ran the risk of violating the principle of separation of powers by
14    interfering with the constitutional prerogatives of the executive branch of the grand jury.” Id. at
15    60-63. None of the foregoing cases cited by defendants, particularly In re United States, is
16    remotely applicable to the situation presently before this court.
17                   Here, Mr. Stevens’ role will be limited to leading an independent and neutral
18    factual investigation into allegations of the Golding Report, relying on his expertise in
19    identification of evidence relevant to fraud inquiries, as described in this and the last two orders.
20    The purpose of the investigation is limited to assisting this court in assessing whether facts exist
21    that require this court to hold an evidentiary hearing to decide whether fraudulent or misleading
22    information has been presented to the court in this case, in the specific context of ongoing
23    remedial efforts concerning adequate mental health staffing in CDCR’s prisons. The court is not
24    delegating to Mr. Stevens the making of any decisions or recommendations concerning the
25    ultimate legal conclusions to be drawn from any facts uncovered during the investigation. He
26    will not engage in ex parte communications with the court or the Special Master regarding the
27    substance of his investigation. He will serve in a neutral capacity, and during the investigation
28
                                                         8
     Case
     Case2:90-cv-00520-KJM-DB
          2:90-cv-00520-KJM-DB Document
                               Document6058
                                        6032 Filed
                                             Filed12/28/18
                                                   12/13/18 Page
                                                            Page36
                                                                 9 of
                                                                   of10
                                                                      49

 1    will act without the court’s supervision. He has no conflicts that preclude his service as a neutral
 2    expert.
 3                    The court provides the following information to lend additional clarity and
 4    transparency to the court’s prior orders concerning the plan it now confirms. The court will,
 5    promptly following his appointment, provide Mr. Stevens with a full copy of the unredacted
 6    Golding Report and other relevant documents the court has received from third parties. A
 7    complete list of documents provided by the court to Mr. Stevens will be disclosed to the parties.
 8    The Special Master shall be available to Mr. Stevens, at Mr. Stevens’ request, to provide as
 9    necessary a tutorial or purely factual information on the Program Guide and the data collection
10    and reporting mechanisms referenced in the Golding Report. Any communication between Mr.
11    Stevens and the Special Master shall be conducted in a manner so that the parties are able to hear
12    the communication and the parties will be informed of additional documents, if any, provided by
13    the Special Master to Mr. Stevens in connection with any such communication. Mr. Stevens, in
14    his discretion, may consider the information defendants previously filed with their objections.
15    See ECF No. 6018 at 2. The court anticipates that the parties will cooperate fully with the
16    investigation to avoid further unnecessary delays in these proceedings.
17                    It is a gross understatement to say the court is extremely frustrated by the turn of
18    events occasioned by its receipt of the Golding Report, at a time when it had appeared the
19    proverbial light at the end of tunnel of this case was coming closer and shining brighter. But the
20    court cannot ignore the possibility that the brightness of the light is illusory if not a tunnel effect
21    and that it has been presented with false or misleading evidence; nor can it ignore the potential
22    implications for a full, fair and final resolution of this case when the time is ripe. While the court
23    does not presume the truth of the averments in Dr. Golding’s report, it must ultimately assess
24    them fully, fairly and openly. It must not preclude the gathering of whatever information is
25    relevant to its ultimate assessment. And it is evident that reliance on discovery methods designed
26    for use by litigation adversaries, particularly given the length, complexity and stage of this case,
27    do not fit the court’s needs to ensure the integrity of the proceedings still required prior to
28    termination. Having heard from the parties, the court confirms its conclusion that Mr. Stevens’
                                                          9
     Case 2:90-cv-00520-KJM-DB Document 6058
                                        6032 Filed 12/28/18
                                                   12/13/18 Page 37
                                                                 10 of 49
                                                                       10

 1    impeccable credentials and extensive experience make him an ideal candidate to assist the court
 2    and the parties in developing the factual foundation necessary to allow the court ultimately to
 3    make an informed and just decision resolving the questions raised by the Golding Report.
 4                   For the foregoing reasons, the court CONFIRMS:
 5                   1. Subject to his confirmation of his consent to appointment, Charles J. Stevens,
 6    Esq. of Gibson, Dunn & Crutcher LLP will be appointed promptly thereafter as the court’s neutral
 7    expert under Federal Rule of Evidence 706, to investigate the Golding Report’s allegations that
 8    pertain to fraud or intent to mislead the court and/or the Special Master.
 9                   2. The court has requested that Mr. Stevens participate by telephone conference in
10    the status conference set for December 14, 2018 at 10:30 a.m. He may arrange for Benjamin B.
11    Wagner, Esq. to be present telephonically as well.
12    DATED: December 13, 2018.
13

14
                                                UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        10
Case 2:90-cv-00520-KJM-DB Document 6058 Filed 12/28/18 Page 38 of 49




            ATTACHMENT
             ECF NO. 6033
               ORDER
     Case
      Case2:90-cv-00520-KJM-DB
           2:90-cv-00520-KJM-DB Document
                                 Document6058
                                          6033 Filed
                                                Filed12/28/18
                                                      12/14/18 Page
                                                                Page39
                                                                     1 of 5
                                                                          49

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     RALPH COLEMAN,                                      No. 2:90-cv-0520 KJM DB P
12                         Plaintiff,
13             v.
14     EDMUND J. BROWN, JR., et al.,                       ORDER APPOINTING
15                         Defendants.                     NEUTRAL EXPERT
16

17
                     The court appoints Charles J. Stevens, Esq. of Gibson, Dunn & Crutcher LLP to
18
      serve as the court’s neutral expert in accordance with Federal Rule of Evidence 706. Mr. Stevens
19
      may utilize additional staff from Gibson, Dunn & Crutcher LLP or retain additional staff to form
20
      an investigative team as he deems necessary to the full, fair and efficient fulfillment of the neutral
21
      expert’s duties under this order. The additional staff may include but not be limited to Benjamin
22
      Wagner, Esq. Mr. Stevens shall identify any additional staff besides Mr. Wagner for approval by
23
      the court in advance of their utilization or retention.
24
                     The purpose of this appointment is to assist the court in investigating allegations
25
      raised in the verified report of Dr. Michael Golding, Chief Psychiatrist for the California
26
      Department of Corrections and Rehabilitation (CDCR) (Golding Report), ECF No. 5988, to
27
      determine whether defendants have committed any fraud on the court or the Special Master, or
28
                                                          1
     Case
      Case2:90-cv-00520-KJM-DB
           2:90-cv-00520-KJM-DB Document
                                 Document6058
                                          6033 Filed
                                                Filed12/28/18
                                                      12/14/18 Page
                                                                Page40
                                                                     2 of 5
                                                                          49

 1    have intentionally provided false or misleading information to the court or the Special Master.1
 2    See Orders filed November 13 and 29, 2018, and December 13, 2018. The specific areas of
 3    investigation are described below.
 4           A.      Duties of the Neutral Expert
 5                   It is HEREBY ORDERED that the duties of the neutral expert are and shall be
 6    limited to the following:
 7                   1. To conduct an independent investigation to identify whether facts exist raising
 8    a question whether defendants committed fraud on the court or intentionally misled the court or
 9    the Special Master regarding the following matters raised in the Golding Report:
10                           a. Lengthening the intervals between psychiatric appointments beyond
11    court-mandated timelines for inmate-patients at the Correctional Clinical Case Management
12    System (CCCMS) and Enhanced Outpatient Program (EOP) levels of care who are transferred to
13    new institutions by resetting the clock for such appointments from the time of transfer rather than
14    from the last completed appointment, rescheduling such appointments at the maximum time
15    allowed in the Program Guide, and reporting compliance with Program Guide requirements using
16    the reset timelines. See Golding Report, ECF No. 5988-1 at 1, 14-23.2
17                           b. Lengthening the interval between psychiatrist appointments for EOP
18    inmate-patients and reporting compliance based on the extended intervals. See id. at 2, 23-26.
19                           c. Combining CCCMS and EOP appointment compliance numbers into
20    one reporting category. See id. at 26-27.
21                           d. Inflating compliance numbers by counting every encounter between a
22    psychiatrist and an inmate-patient as an appointment for purposes of measuring Program Guide
23
             1
                 The redacted version of the Golding Declaration and Report and accompanying exhibits
24    is filed at ECF No. 5988 and is the version to which the court cites in this and all related orders.
25    An unredacted version of the Golding Report is maintained under seal at ECF No. 5990 and will
      be made available to the independent investigator following his appointment.
26
             2
               The page numbers in this order for documents filed in the court’s Electronic Case Filing
27    (ECF) system are to the page number assigned by the ECF system located in the upper righthand
      corner of each page.
28
                                                        2
     Case
      Case2:90-cv-00520-KJM-DB
           2:90-cv-00520-KJM-DB Document
                                 Document6058
                                          6033 Filed
                                                Filed12/28/18
                                                      12/14/18 Page
                                                                Page41
                                                                     3 of 5
                                                                          49

 1    timeline compliance, without regard to whether the encounter was a psychiatry appointment or,
 2    e.g., a wellness check or a cell-front attempt to communicate with an inmate patient. See id. at 5-
 3    6, 54-57.
 4                            e. The manner of reporting of scheduled appointments and missed
 5    appointments. See id. at 7-8, 35-47, 62-63.
 6                            f. Failing to report that psychiatric supervisors were also performing some
 7    or all the functions of staff psychiatrists. See id. at 5, 56-57.
 8                            g. The way in which medication non-compliance is measured. See id. at 8,
 9    58-62.
10                    The scope of the court’s expert’s investigation may be expanded by order of this
11    court after consideration of a request of the expert, the Special Master, or any party, based on a
12    showing that allegations of the Golding Report or facts identified during the investigation, or
13    both, warrant such expansion.
14                    2. To consult with the Special Master as necessary to achieve efficiencies in the
15    discharge of the investigative duties required by this order, without involving the Special Master
16    in the investigation itself. In particular, the expert shall consult with the Special Master to assist
17    in the determination of what types of data and information in the areas covered by section
18    A(1)(a)-(g) above are required by the Program Guide, orders of this court, and directives of the
19    Special Master. All such consultations shall be conducted in the presence of the parties to this
20    action.
21                    3. To submit to the court within four months a report identifying whether there is
22    evidence sufficient to warrant an evidentiary hearing into whether defendants have intentionally
23    presented false or misleading information to the court in one or more of the areas addressed in the
24    Golding Report and, if so, identifying that evidence. The time allowed for completion of the
25    report will be extended only upon a showing that substantial work remains to complete the duties
26    assigned by this order. The court will distribute the report to the parties upon receipt, and make
27    further orders for filing and consideration of the report upon consultation with the parties.
28
                                                           3
     Case
      Case2:90-cv-00520-KJM-DB
           2:90-cv-00520-KJM-DB Document
                                 Document6058
                                          6033 Filed
                                                Filed12/28/18
                                                      12/14/18 Page
                                                                Page42
                                                                     4 of 5
                                                                          49

 1                      4. The duties set forth in this order may be further specified, expanded or
 2    modified only by order of this court.
 3            B.        Powers of the Neutral Expert
 4                      IT IS FURTHER ORDERED that the neutral expert shall have such powers as are
 5    necessary to the duties assigned by this order, including:
 6                      1. To interview correctional staff, employees, and appointees of the California
 7    Department of Corrections and Rehabilitation (CDCR). Defendants shall provide suitable
 8    facilities and arrange for such interviews to be conducted under conditions satisfactory to the
 9    neutral expert.
10                      2. To interview defendant Governor Edmund G. Brown and members of his staff.
11    Defendants shall provide suitable facilities and arrange for such interviews to be conducted under
12    conditions satisfactory to the neutral expert.
13                      3. To interview counsel for defendants and members of their staff. Defendants
14    shall provide suitable facilities and arrange for such interviews to be conducted under conditions
15    satisfactory to the neutral expert.
16                      4. To have access to the records, files and papers maintained by defendants to the
17    extent that such access is related to the performance of the neutral expert’s duties under this
18    Order. Such access shall include all departmental, institutional, and inmate records, including but
19    not limited to, central files, medical records, and mental health records. The neutral expert may
20    obtain copies of all such relevant records, files, and papers.
21                      5. The powers described herein may only be modified by order of this court.
22            C.        Compensation of the Neutral Expert
23                      IT IS FURTHER ORDERED that the neutral expert and any of his staff shall be
24    compensated at a reasonable blended hourly rate per hour for services performed as approved by
25    the court. The expert shall not be compensated for travel time to and from Sacramento,
26    California. All reasonable expenses incurred by the neutral expert in performing duties under this
27    order shall be reimbursed as costs.
28    /////
                                                           4
     Case
      Case2:90-cv-00520-KJM-DB
           2:90-cv-00520-KJM-DB Document
                                 Document6058
                                          6033 Filed
                                                Filed12/28/18
                                                      12/14/18 Page
                                                                Page43
                                                                     5 of 5
                                                                          49

 1                      The independent investigator’s fees and expenses shall be borne by the defendants,
 2    consonant with the provisions of Federal Rule of Evidence 706(c), as part of the costs of this
 3    action. The matter of payment of the independent investigator’s fees is referred to the assigned
 4    magistrate judge. The fees will be paid using the following process:
 5                      (1) The independent investigator will submit to the court a proposed monthly
 6    invoice for services rendered, summarizing time spent and expenses incurred, which the court
 7    will initially review. The proposed invoice shall be emailed to dborders@caed.uscourts. After
 8    review the court will provide a copy of the invoice to the parties.
 9                      (2) Any party shall have seven (7) days after receipt of the invoice from the court
10    to submit to the court objections, if any, to the amount billed in the invoice. Any objections shall
11    be emailed to dborders@caed.uscourts.gov.
12                      (3) Within seven (7) days thereafter, the independent investigator shall submit to
13    the court and serve on the parties a final monthly invoice for services rendered accompanied by
14    an explanation of the independent investigator’s response to any objections. The final monthly
15    invoice shall be emailed to dborders@caed.uscourts.gov and be accompanied by proof of service
16    on the parties.
17                      After this process has been completed in full, the matter of payment of the invoice
18    will then be submitted to the court for review and, as appropriate, issuance of an order for
19    payment of the final invoice.
20    DATED: December 14, 2018.
21

22                                                    UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                           5
Case 2:90-cv-00520-KJM-DB Document 6058 Filed 12/28/18 Page 44 of 49




        ATTACHMENT
       REPRESENTATION
         STATEMENT
 Case 2:90-cv-00520-KJM-DB Document 6058 Filed 12/28/18 Page 45 of 49
                    No. ______________________

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE NINTH CIRCUIT



RALPH COLEMAN, et al.,
                       Plaintiffs-Appellees,

       v.

EDMUND G. BROWN JR., et al.,
                    Defendants-Appellants.


            On Appeal from the United States District Court
                 for the Eastern District of California

                   No. 2:90-cv-00520 KJM-DB (PC)
               The Honorable Kimberly J. Mueller, Judge

                REPRESENTATION STATEMENT

                              XAVIER BECERRA
                              Attorney General of California
                              MONICA N. ANDERSON
                              Senior Assistant Attorney General
                              JAY C. RUSSELL
                              ADRIANO HRVATIN
                              MISHA D. IGRA
                              Supervising Deputy Attorneys General
                              YEVGENIY PARKMAN, State Bar No. 310302
                              Deputy Attorney General
                               California Department of Justice
                               455 Golden Gate Ave, Suite 11000
                               San Francisco, CA 94102-7020
                               Phone: (415) 510-3608
                               E-mail: Jenya.Parkman@doj.ca.gov
                              Attorneys for Defendants-Appellants
 Case 2:90-cv-00520-KJM-DB Document 6058 Filed 12/28/18 Page 46 of 49




     The undersigned represent the State Defendants-Appellants in this

case—including Edmund G. Brown Jr., Governor of the State of California;

Ralph M. Diaz, Acting Secretary of the California Department of

Corrections and Rehabilitation; Keely Bosler, Director of the Department of

Finance; and Stephanie Clendenin, Acting Director of the Department of

State Hospitals. Attached is a service list that shows the other parties that are

directly interested in this appeal, along with their lead counsels’ names,

firms, addresses, telephone numbers, and email addresses. The party listing

in the district court’s docket also includes numerous associated counsel for

many parties, as well as additional intervenors, “interested parties,” amici

curiae, and “miscellaneous” individuals who are not included on the attached

service list.

Date: December 28, 2018          Respectfully submitted,
                                 XAVIER BECERRA
                                 Attorney General of California
                                 MONICA N. ANDERSON
                                 Senior Assistant Attorney General
                                 JAY C. RUSSELL
                                 ADRIANO HRVATIN
                                 MISHA D. IGRA
                                 Supervising Deputy Attorneys General

                                 /s/ Yevgeniy Parkman
                                 YEVGENIY PARKMAN
                                 Deputy Attorney General
                                 Attorneys for Defendants-Appellants
                                        1
Case 2:90-cv-00520-KJM-DB Document 6058 Filed 12/28/18 Page 47 of 49




                            Service List

 Michael Bien                         Donald Specter
   (Email: mbien@rbgg.com)            (Email: dspecter@prisonlaw.com)
 Lisa Adrienne Ells                   Steve Fama
    (Email: lells@rbgg.com)           (Email: sfama@prisonlaw.com)
 Thomas Bengt Nolan                   Prison Law Office
    (Email: tnolan@rbgg.com)          1917 Fifth Street
 Jessica L. Winter                    Berkeley, CA 94710-1916
    (Email: jwinter@rbgg.com)         Phone: (510) 280-2621
 Michael S. Nunez                     Fax: (510) 280-2704
    (Email: mnunez@rbgg.com)          (Attorney for Plaintiffs)
 Rosen Bien Galvan & Grunfeld, LLP
 101 Mission Street, 6th Floor
 San Francisco, CA 94105
 Phone: (415) 433-6830
 Fax: (415) 433-7104
  (Attorneys for Plaintiffs)

 Matthew A. Lopes, Jr.
 Pannone Lopes Devereaux
 & O’Gara, LLC
 1301 Atwood Avenue, Suite 215N
 Johnston, RI 02919
 Phone: (401) 824-5156
 Fax: (401) 824-5123
 Email: mlopes@pldolaw.com
 (Special Master)



CF1997CS0003




                                  2
    Case 2:90-cv-00520-KJM-DB Document 6058 Filed 12/28/18 Page 48 of 49


                             No. ________________

                 IN THE UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT


  RALPH COLEMAN, et al.,
                            Plaintiffs-Appellees,
            v.

   EDMUND G. BROWN JR., et al.,
                         Defendants-Appellants.

                     STATEMENT OF RELATED CASES
     The following appeals arise from the same district-court matter and are

related:

     Ralph Coleman, et al. v. Edmund Brown, Jr., et al., Ninth Cir. No. 17-17328

     Ralph Coleman, et al. v. Edmund Brown, Jr., et al., Ninth Cir. No. 18-16445

Dated: December 28, 2018           Respectfully Submitted,

                                   XAVIER BECERRA
                                   Attorney General of California
                                   MONICA N. ANDERSON
                                   Senior Assistant Attorney General
                                   JAY C. RUSSELL
                                   ADRIANO HRVATIN
                                   MISHA D. IGRA
                                   Supervising Deputy Attorneys General

                                   /s/ Yevgeniy Parkman
                                   YEVGENIY PARKMAN
                                   Deputy Attorney General
                                   Attorneys for Defendants

                                        3
     Case 2:90-cv-00520-KJM-DB Document 6058 Filed 12/28/18 Page 49 of 49

 1                                     CERTIFICATE OF SERVICE

 2    Case Name:      Coleman v. Brown, et al.              No.       2:90-cv-00520 KJM-DB (PC)

 3    I hereby certify that on December 28, 2018, I electronically filed the following documents with
      the Clerk of the Court by using the CM/ECF system:
 4

 5    ●      NOTICE OF APPEAL TO THE UNITED STATES COURT OF APPEALS FOR
             THE NINTH CIRCUIT
 6

 7    I certify that all participants in the case are registered CM/ECF users and that service will be
      accomplished by the CM/ECF system.
 8

 9    I declare under penalty of perjury under the laws of the State of California the foregoing is true
      and correct and that this declaration was executed on December 28, 2018, at Sacramento,
10    California.

11                    D. Jones                                             /s/ D. Jones
                      Declarant                                              Signature
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    CF1997CS0003
      33716383.docx
28
                                                        1
                                                                  Notice of Appeal (2:90-cv-00520 KJM-DB (PC))
